


Exhibit 10.37

 

April 4, 2008

 

Galileo International, L.L.C.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:                               Second Amendment to Subscriber Services
Agreement, dated as of July 23, 2007, between Galileo International, L.L.C.,
Galileo Nederland B.V. and Orbitz Worldwide, LLC (“Agreement”)

 

Ladies and Gentlemen:

 

This letter constitutes a Second Amendment (“Second Amendment”) to the Agreement
referenced above.  Capitalized terms used in this Second Amendment and not
otherwise defined shall be used as defined in the Agreement.

 

Effective as of full execution of this Second Amendment, Galileo and Orbitz
hereby agree as follows:

 

1.                                       The following shall be added to the
Agreement as Section 5.B(iv):

 

Movement of Segments between Travelport GDSs.  Notwithstanding Section 2.G of
the Agreement, in the event that an Orbitz Worldwide Agency is unable to make a
Segment in the applicable Travelport GDS solely because the applicable
Travelport GDS is not capable of performing its intended functions (excluding
scheduled outages), the Orbitz Worldwide Agency may move that Segment (and any
other Segments in the same PNR) to another Travelport GDS.  Such
Segment-by-Segment migration may continue only for so long as the applicable
Travelport GDS remains unusable.  Galileo will build, at Galileo’s cost, an
interface to the Worldspan CRS for use by the Orbitz International Agencies. 
Until such interface is completed and operating in a manner that does not have a
material negative commercial impact to the Orbitz International Agencies, if an
Orbitz International Agency is unable to make Segments in the applicable
Travelport GDS solely because the applicable Travelport GDS is not capable of
performing its intended functions (excluding scheduled outages), such Orbitz
International Agency can fail over to a non-Travelport GDS, only for so long as
the Travelport GDS remains unusable.

 

2.                                       General.  This Second Amendment shall
be binding upon and inure to the benefit of and be enforceable by the Parties
hereto or their successors in interest, except as expressly provided in the
Agreement.  Each Party to this Second Amendment agrees that, other than as
expressly set out in this Second Amendment, nothing in this Second Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby.  In
the event of a conflict between the terms and conditions of this Second
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Second Amendment shall govern.  This Second Amendment may be
executed by the Parties in separate counterparts and each counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

--------------------------------------------------------------------------------


 

The Parties have caused this Second Amendment to be executed by the signatures
of their respective authorized representatives.

 

Orbitz Worldwide, LLC

 

Galileo International, L.L.C.

 

 

 

 

 

 

 

 

 

 

/s/ Stephen C. Praven

 

/s/ Michael Dodds

 

 

 

 

 

Name:

Stephen C. Praven

 

Name:

Michael Dodds

 

 

 

 

 

Title:

VP, Business Development

 

Title:

GVP, Commercial Finance

 

 

 

 

 

Date:

08/07/08

 

Date:

June 10, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

Galileo Nederland B.V.

 

 

 

 

 

 

 

 

/s/ Marco Van Ieperen

 

 

 

 

 

 

 

 

Name:

Marco Van Ieperen

 

 

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

Date:

30 June 2008

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
